    Case 15-40289-mxm11 Doc 4405 Filed 08/22/19              Entered 08/22/19 16:23:22      Page 1 of 17




The following constitutes the ruling of the court and has the force and effect therein described.


Signed August 22, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

          In re:                                        §
                                                        §
          Life Partners Holdings, Inc. et al.,          §   Case No. 15-40289-mxm-11
                                                        §   Jointly Administered
          Debtors.                                      §   Chapter 11
                                                        §

                                      MEMORANDUM OPINION
                             AND ORDER REGARDING POST-CONFIRMATION
                             UNITED STATES TRUSTEE’S QUARTERLY FEES
                                      Relates to ECF No. 4307, 4346

                   On July 17, 2019, the Court held a hearing on two motions dealing with a statutory

      amendment to 28 U.S.C. § 1930(a)(6), which increased the United States Trustee quarterly fee

      schedule effective January 1, 2018. In the first motion, 1 the Life Partners Position Holder Trust

      (“PHT”) requests an order finding that the amendment (a) does not apply to Chapter 11 cases that

      were filed prior to the effective date of the amendment, or (b) is unconstitutional. In the second


      1
          ECF No. 4307.
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19               Entered 08/22/19 16:23:22       Page 2 of 17



  motion, 2 the U.S. Trustee asks for an order granting summary judgment and dismissing the PHT’s

  motion, arguing that the PHT motion seeks relief that can be sought only through an adversary

  proceeding.

            For the reasons explained below, the Court grants the PHT’s motion because the statutory

  amendment does not apply to these Life Partners Chapter 11 cases, and even if the amendment

  does apply, it is unenforceable because it is unconstitutional. The Court also grants the U.S.

  Trustee’s motion in part and converts this contested matter to an adversary proceeding for the

  balance of the contested issues.

                                I.         JURISDICTION AND VENUE

            The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157(a).

  This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28

  U.S.C. § 1409(a).

                                     II.     BACKGROUND FACTS

  A. Bankruptcy filing and plan confirmation

            Life Partners Holdings, Inc. (“LPHI”) filed a voluntary Chapter 11 petition on January 20,

  2015. On May 19, 2015, pursuant to this Court’s April 7, 2015 authorization, 3 H. Thomas Moran,

  II, Chapter 11 trustee (the “Chapter 11 Trustee”), initiated Chapter 11 bankruptcy cases for two

  subsidiaries of LPHI (the “Subsidiary Debtors”). Thereafter, the LPHI case and the Subsidiary

  Debtors’ cases (collectively, the “Life Partners Chapter 11 Cases”) were ordered jointly

  administered for procedural purposes. 4



  2
      ECF No. 4346.
  3
      ECF No. 261.
  4
      ECF No. 367.
                                                    2
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                        Entered 08/22/19 16:23:22   Page 3 of 17



             On October 27, 2016, the Chapter 11 Trustee, the Subsidiary Debtors, and the official

  committee of unsecured creditors (the “Creditors’ Committee”) (collectively, the “Plan

  Proponents”) filed their Revised Third Amended Joint Plan of Reorganization of Life Partners

  Holdings, Inc. et. al., Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”). 5

             On November 1, 2016 (the “Plan Confirmation Date”), this Court confirmed the Plan and

  entered its Order Confirming Revised Third Amended Joint Plan of Reorganization of Life

  Partners Holdings, Inc., et al. Pursuant to Chapter 11 of the Bankruptcy Code (the “Confirmation

  Order”). 6

             On December 9, 2016, the Plan Proponents filed their notice that the Plan became effective

  as of such date (the “Effective Date”). 7

             Under the Plan, the PHT was established, in part, to administer the portfolio of life

  insurance policies for the benefit of thousands of investors. 8 Michael J. Quilling was appointed as

  successor Trustee of the PHT (the “Position Holder Trustee”) by the Life Partners Governing

  Trust Board pursuant to the provisions of the Plan and Position Holder Trust Agreement. 9

             The Confirmation Order provides that all fees due under 28 U.S.C. § 1930 “shall be paid

  on the Effective Date” and that “the Position Holder Trustee shall (a) continue to pay all fees due

  and payable pursuant to [section 1930] until the closing, conversion, or dismissal of the Chapter

  11 cases, and (b) provide the required post-confirmation reporting to the U.S. Trustee until the



  5
      ECF No. 3427.
  6
      ECF No. 3439.
  7
      ECF No. 3615.
  8
      See generally Plan §§ 4.09, 5.02(b), 5.02(d) & 5.04(d); Confirmation Order ¶¶ 23–25.
  9
      See Plan §§ 5.04, 9.03; Position Holder Trust Agreement § 6.03.


                                                             3
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                        Entered 08/22/19 16:23:22            Page 4 of 17



  Chapter 11 Cases are closed.” 10 As required under the Plan, the Position Holder Trustee files the

  Post Confirmation Quarterly Operating Reports and pays the assessed U.S. Trustee’s fees owing

  for each of the Life Partners Chapter 11 Cases.

             When the Plan was confirmed in 2016, § 1930 of title 28 provided that the payment of

  quarterly fees to the U.S. Trustee would range between $6,500 and $30,000. In no event would

  the quarterly fee ever exceed $30,000 regardless of the amount of the disbursements for any given

  calendar quarter. 11

             In accordance with the existing U.S. Trustee fee regime in place on the Plan Confirmation

  Date, the Life Partners Chapter 11 Cases were assessed, and the Position Holder Trustee paid, the

  following U.S. Trustee fees during 2017:

                                        •   2017 Quarter 1: $6,500.00

                                        •   2017 Quarter 2: $6,500.00

                                        •   2017 Quarter 3: $13,000.00

                                        •   2017 Quarter 4: $30,000.00

                                        •   Total 2017 U.S. Trustee Fees paid: $56,000

  B. Dramatic increase in United States Trustee quarterly fees

             In October 2017, Congress amended 28 U.S.C. § 1930(a)(6) (the “2017 Amendment”) to

  increase the U.S. Trustee quarterly fees when (i) a Chapter 11 debtor’s disbursements equal or

  exceed $1 million during a quarter, and (ii) the United States Trustee System Fund balance was

  below $200 million in the most recent fiscal year. 12 From January 1, 2018 onward, the U.S.


  10
       Confirmation Order ¶ 42, at 34.
  11
       28 U.S.C. § 1930(a)(6) (2008) (amended by Pub. L. No. 115–72, Div. B, § 1004(a), 131 Stat. 1232 (2017)).
  12
       28 U.S.C. § 1930(a)(6) (2019).
                                                            4
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                    Entered 08/22/19 16:23:22             Page 5 of 17



  Trustee has assessed and continues to assess fees based upon the increased fee schedule in all open

  Chapter 11 cases that are subject to the U.S. Trustee program, regardless of when such cases were

  filed.

             The details of the 2017 Amendment, and the history of the statute, are detailed in In re

  Buffets, LLC 13 and In re Circuit City Stores, Inc. 14 As those opinions note, the U.S. Trustee argues

  that in districts that are part of the U.S. Trustee program (the “U.S. Trustee districts”), the

  increased fees apply to all Chapter 11 cases, regardless of when they were filed. In contrast, in the

  six federal judicial districts in Alabama and North Carolina that operate under the Bankruptcy

  Administrator Program (the “BA districts”), the increased fees apply only to Chapter 11 cases that

  are filed on or after October 1, 2018.

             As a result, for the first three quarters of 2018, the U.S. Trustee assessed the Life Partners

  Chapter 11 Cases (which are filed in a U.S. Trustee district) the following amounts for U.S. Trustee

  fees: 15

                                    •    2018 Quarter 1: $197,694.00

                                    •    2018 Quarter 2: $207,202.00

                                    •    2018 Quarter 3: $250,000.00

                                    •    2018 Quarter 4: $[unknown]

                                    •    Total: $654,896.00 (plus unknown assessment for the fourth
                                         quarter of 2018)




  13
       597 B.R. 588 (Bankr. W.D. Tex. Feb. 8, 2019).
  14
       Case No. 08-35653-KRH, 2019 WL 3202203 (Bankr. E.D. Va. July 15, 2019).
  15
     These figures are not binding on the parties but are included to demonstrate roughly the magnitude of the fee
  increase.
                                                         5
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                       Entered 08/22/19 16:23:22              Page 6 of 17



            By comparison, had the Life Partners Chapter 11 Cases been filed in a BA district, the fee

  increase would not have applied to the Life Partners Chapter 11 Cases because they were filed

  prior to October 1, 2018. So the maximum fees the Life Partners Chapter 11 Cases could have

  been assessed in a BA district was $30,000 for each quarter in 2018 and beyond until the cases are

  closed.

                                     III.     PROCEDURAL POSTURE

            On February 19, 2019, the PHT filed its Position Holder Trust’s Motion to Determine

  Liability for Post-Confirmation United States Trustee’s Quarterly Fees and to Partially Disgorge

  Trustee Quarterly Fees Paid in 2018 with Brief in Support (the “PHT Motion”). 16 The PHT

  Motion requests an order finding that (a) the 2017 Amendment does not apply to the Life Partners

  Chapter 11 Cases since each of the cases was filed prior to the enactment of the amendment, or (b)

  the 2017 Amendment is unconstitutional. Also on February 19, 2019, the PHT filed its Notice of

  Constitutional Question under Fed. R. Civ. P. 5.1. 17

            On April 26, 2019, the U.S. Trustee filed his United States Trustee’s Motion for Summary

  Judgment on Position Holder Trust’s Motion to Determine Liability for Post-Confirmation United

  States Trustee’s Fees and to Partially Disgorge Trustee Quarterly Fees Paid in 2018 (the “U.S.

  Trustee Motion”). 18 Through this motion, the U.S. Trustee asks for an order granting summary

  judgment and dismissing the PHT Motion, arguing that the PHT Motion seeks relief that can be

  sought only through an adversary proceeding.


  16
    ECF No. 4307. The PHT Motion also seeks disgorgement from the United States for overpayment of assessed fees
  from the Plan Confirmation Date through the third quarter of 2018. The parties, however, agreed to defer this dispute
  to a later date.
  17
       ECF No. 4308.
  18
       ECF No. 4346.


                                                           6
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                         Entered 08/22/19 16:23:22                Page 7 of 17



             The Court held a hearing on both motions on July 17, 2019. The Court has considered the

  PHT Motion, the U.S. Trustee Motion, and each party’s oral arguments, briefs, responses, replies,

  and supplemental papers. 19

                                                  IV.      ANALYSIS

             Although the legal issues in dispute concerning the 2017 Amendment are relatively new,

  the Court has the benefit of the Buffets and Circuit City decisions. Rather than re-creating the

  wheel, the Court adopts in this Order the legal analysis and conclusions in those opinions, except

  where noted below.

  A. It is questionable whether the relief requested in the PHT Motion—as limited by the
     parties at the hearing—requires an adversary proceeding, but the Court will convert this
     contested matter to an adversary proceeding out of an abundance of caution for the
     balance of the contested issues.

             Citing Bankruptcy Rule 7001, the U.S. Trustee argues that an adversary proceeding is

  required for this matter because the PHT seeks (i) to “recover” money from the United States, (ii)

  to determine the validity of the government’s “interest in property,” and (iii) a declaratory

  judgment on those matters. 20 The PHT argues, in contrast, that Bankruptcy Rule 2020 governs

  this contested matter. 21

             At the July 17, 2019 hearing, the parties argued the merits of the PHT Motion without

  pressing the issue of whether an adversary proceeding is required. In addition, the parties agreed

  to continue for another day the determination of the U.S. Trustee fees owed for each of the Life



  19
       ECF Nos. 4348, 4357, 4358, 4364, 4365, 4366, 4385.
  20
    See Fed. R. Bankr. P. 7001(1) (adversary proceeding required to recover money), (2) (adversary proceeding required
  to determine an interest in property), (9) (adversary proceeding required to obtain a declaratory judgment for the
  matters listed in Bankruptcy Rule 7001(1)-(8)).
  21
    See Fed. R. Bankr. P. 2020 (“A proceeding to contest any act or failure to act by the United States trustee is governed
  by Rule 9014.”).
                                                             7
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                Entered 08/22/19 16:23:22        Page 8 of 17



  Partners Chapter 11 Cases and whether and how the PHT could recover previous overpayments,

  if any, to the United States. It thus appears that the Court can resolve the ripe contested issues

  addressed in this Memorandum Opinion and Order based on uncontested facts and legal

  interpretation of the law.

             Out of an abundance of caution, although this Memorandum Opinion and Order resolves

  the statutory and constitutional issues regarding the 2017 Amendment, the Court will convert this

  contested matter to an adversary proceeding for the balance of the contested issues—that is, the

  appropriate calculation of U.S. Trustee fees owed for the Life Partners Chapter 11 Cases, and

  whether and how the PHT can recover any previously paid excess quarterly fees.

  B. The 2017 Amendment does not apply to Chapter 11 cases filed in U.S. Trustee districts
     before the amendment’s enactment.

             Although the Buffets and Circuit City decisions are both well-reasoned, the Court finds the

  Buffets opinion more persuasive on the issue of whether the 2017 Amendment—by its terms—

  applies to cases that were already pending in U.S. Trustee districts on October 26, 2017, when the

  2017 Amendment was enacted. For the reasons stated in the Buffets opinion, while the increase

  applies only to disbursements made on or after January 1, 2018, nothing in the statute or legislative

  history indicates that Congress intended the 2017 Amendment to apply to pending cases as of the

  amendment date.

             The U.S. Trustee criticizes Buffets for this conclusion, noting that the statute applies

  “[d]uring each of fiscal years 2018 through 2022” 22 and applies to “disbursements made in any




  22
       28 U.S.C. § 1930(a)(6)(B).


                                                      8
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                         Entered 08/22/19 16:23:22               Page 9 of 17



  calendar quarter that begins on or after the date of enactment” of the amendment. 23 But those

  statutory quotes simply beg the question: Disbursements in which cases?

             The U.S. Trustee also points to an October 12, 2017 Congressional Budget Office estimate

  analyzing the proposed legislation that would increase quarterly fees paid by “businesses involved

  in ongoing Chapter 11 bankruptcy cases.” 24 But does the term “ongoing” cases necessarily include

  pending cases? The term “ongoing” cases just as plausibly could mean open (i.e., non-closed)

  cases. But which open cases? Open cases filed after the amendment date? Or pending open cases

  as well? The CBO estimate is not so clear.

             Congress certainly knows how to be crystal clear when it wants quarterly-fee amendments

  to apply to pending cases. Before 1996, § 1930(a)(6) required the payment of quarterly fees “in

  each case under chapter 11 of title 11 for each quarter (including any fraction thereof) until a plan

  is confirmed or the case is converted or dismissed, whichever occurs first.” 25 On January 27, 1996,




  23
       Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, § 1004(c) (uncodified).
  24
     U.S. Trustee Supplement, ECF No. 4364 (quoting October 12, 2017 CBO estimate). The U.S. Trustee also points
  to an earlier, May 18, 2017, CBO estimate—for earlier proposed legislation—that used the same verbiage regarding
  proposed increased fees for “businesses involved in ongoing Chapter 11 bankruptcy cases.” Id. But as the U.S.
  Trustee notes, the May 2017 estimate elsewhere described the increased fees as applying to “entities that are currently
  in Chapter 11 bankruptcy,” and to “entities that are already in bankruptcy.” Id. The Court does not know why the
  October 2017 CBO estimate used just the more limited phrase “ongoing” cases without referring to entities that “are
  currently in Chapter 11 bankruptcy,” or that “are already in bankruptcy.” The Court also does not know why the
  increased fees’ estimated impact on net revenues decreased from $5 million to $3 million between the May and
  October CBO reports. But given (a) the different language in the two different CBO estimates, (b) the even more
  limited language in the actual October 2017 legislation, and (c) Congress’s previous and current use of more precise
  language when applying bankruptcy amendments to pending cases (discussed next), the Court concludes that the CBO
  estimates do not tip the scales in the U.S. Trustee’s favor.
            The U.S. Trustee Supplement also attaches web pages from two bankruptcy courts (E.D. Pa. and M.D.N.C.)
  that allegedly reflect those courts’ position that a 2007 increase in quarterly fees applied to pending cases. These web
  pages concerning a 2007 fee increase—even if construed as the U.S. Trustee suggests—are not materially helpful in
  addressing the now hotly contested issue that is fully argued and briefed by adverse parties.
  25
    28 U.S.C. § 1930(a)(6) (1995) (emphasis added) (amended by Balanced Budget Downpayment Act, Pub. L. No.
  104–99, § 211, 110 Stat. 26, 37-38 (1996)).


                                                             9
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                        Entered 08/22/19 16:23:22        Page 10 of 17



  Congress enacted the Balanced Budget Downpayment Act (the “1996 Amendment”), 26 which

  amended § 1930(a)(6) to require the payment of quarterly fees “in each case under chapter 11 of

  title 11 for each quarter (including any fraction thereof) until the case is converted or dismissed

  whichever occurs first.” 27 The 1996 Amendment removed the words “until a plan is confirmed.”28

              Based on the 1996 Amendment and its legislative history, some courts held that the

  amendment imposed quarterly fees upon all Chapter 11 debtors, including those whose plans of

  reorganization had already been confirmed. 29 Other courts, on the other hand, held that the

  imposition of quarterly fees upon a case with a plan confirmed before January 27, 1996 would be

  improper retroactive legislation. 30

              Apparently in response to this split in the cases interpreting the 1996 Amendment,

  Congress enacted the Omnibus Consolidated Appropriations Act on September 30, 1996. This

  legislation was explicit in making the 1996 Amendment applicable to debtors whose plans were

  confirmed before and after the prior amendment’s effective date. Section 109(d) of that Act reads:

                      Section 101(a) of Public Law 104–91, as amended by section 211 of Public
              Law 104–99, is further amended by inserting “: Provided further, That,
              notwithstanding any other provision of law, the fees under 28 U.S.C. 1930(a)(6)
              shall accrue and be payable from and after January 27, 1996, in all cases (including,
              without limitation, any cases pending as of that date), regardless of confirmation
              status of their plans” after “enacted into law”. 31




  26
       Pub. L. No. 104–99, § 211, 110 Stat. 26, 37-38 (1996).
  27
       28 U.S.C. § 1930(a)(6) (1996) (later amended, as noted below).
  28
    In re Huff, 207 B.R. 539, 541 (Bankr. W.D. Mich. 1997) (citing H.R.Rep. No. 104–196, 104th Cong., 1st Sess. at
  16–17 (1995)).
  29
       In re Huff, 207 B.R. at 541 (citing cases).
  30
       Id. (citing cases).
  31
       Pub.L. No. 104–208, 110 Stat. 3009 (emphasis added).
                                                            10
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                       Entered 08/22/19 16:23:22            Page 11 of 17



             In contrast, the 2017 Amendment contains no such express language making the increased

  fees payable regardless of when a case is filed and regardless of when a plan is confirmed. Given

  the 833% increase in maximum quarterly fees under the 2017 Amendment to this same statute, the

  Court would expect Congress to have made its intent explicit—as it did in September 1996—had

  it intended the increased fees to apply to pending cases.

             Indeed, in the very same legislation 32 that amended § 1930 to increase U.S. Trustee fees,

  Congress enacted amendments to Chapter 12 of the Bankruptcy Code, and those amendments

  expressly apply to cases filed after enactment of the amendment and to certain cases filed before

  enactment of the amendment:

             (c) EFFECTIVE DATE.—The amendments made by this section [1005] shall
             apply to—

                      (1) any bankruptcy case—

                              (A) that is pending on the date of enactment of this Act;

                              (B) in which the plan under chapter 12 of title 11, United States
                                   Code, has not been confirmed on the date of enactment of this
                                   Act; and

                              (C) relating to which an order of discharge under section 1228 of
                                   title 11, United States Code, has not been entered; and

                      (2) any bankruptcy case that commences on or after the date of enactment
                      of this Act. 33

             Again, Congress knows how to be crystal clear when it wants bankruptcy legislation to

  apply to all pending cases (as it did in September 1996 concerning U.S. Trustee fees) or to certain

  pending cases (as it did in 2017 concerning Chapter 12 of the Bankruptcy Code). No such clear



  32
       Bankruptcy Judgeship Act of 2017, 2017, Pub. L. 115-72, October 26, 2017, Division B, 131 Stat 1224.
  33
    Id.§ 1005, 131 Stat 1224, 1232-34. Section 1004 of the Bankruptcy Judgeship Act of 2017 dealt with the U.S.
  Trustee fee increase.
                                                           11
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                       Entered 08/22/19 16:23:22               Page 12 of 17



  language exists for the 2017 Amendment regarding U.S. Trustee fees. The lack of such clear

  language is striking.

              The Court is not willing to fill in the gaps in the statute and legislative history by applying

  the amendment to cases that were pending as of the 2017 Amendment date, especially given the

  astronomical increase in fees. Therefore, based on the well-reasoned analysis in Buffet, which this

  Court adopts, the Court concludes that the 2017 Amendment does not apply to the Life Partners

  Chapter 11 Cases.

  C. Even if the 2017 Amendment applies to the Life Partners Chapter 11 Cases, the statute
     is unconstitutionally non-uniform because Chapter 11 debtors in BA districts are not
     required to pay the higher quarterly fees unless their cases were filed on or after October
     1, 2018.

              Even if Congress intended for the 2017 Amendment to apply to Chapter 11 cases that were

  filed prior to its enactment, the 2017 Amendment is unenforceable because it is unconstitutionally

  non-uniform. For the reasons stated in Buffets and Circuit City, whether the quarterly fees are

  viewed as a tax or as a user fee, the 2017 Amendment violates the Uniformity Clause 34 and the

  Bankruptcy Clause 35 of the U.S. Constitution because Chapter 11 debtors in U.S. Trustee districts

  will be forced to pay the higher quarterly fees regardless of when their cases were filed, but Chapter

  11 debtors in BA districts will pay the higher quarterly fees only if those debtors filed their

  bankruptcy cases on or after October 1, 2018. 36


  34
       U.S. Const. art. I, § 8, cl. 1.
  35
       U.S. Const. art. I, § 8, cl. 4.
  36
     The Judicial Conference Committee on the Administration of the Bankruptcy System recommended “that the
  quarterly fee calculation changes in 28 U.S.C. § 1930(a)(6)(B) should apply in BA districts beginning in the first
  quarter of fiscal year 2019 (that is, for any chapter 11 case filed on or after October 1, 2018, and not for cases then
  pending.” U.S. Trustee Ex. O, Summary of the Report of the Judicial Conference Committee on the Administration
  of the Bankruptcy System (Sept. 2018), at 20 (emphasis added). The Judicial Conference Executive Committee
  approved, on behalf of the Judicial Conference, “imposing quarterly fees in chapter 11 cases filed in bankruptcy
  administrator districts in the amounts specified in 28 U.S.C. § 1930(a)(6)(B) for cases filed on or after October 1,

                                                           12
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                        Entered 08/22/19 16:23:22                Page 13 of 17



             In support of the 2017 Amendment, the U.S. Trustee makes three additional arguments that

  are not specifically addressed in Buffets and Circuit City. None of the arguments are persuasive.

             First, the U.S. Trustee argues that the increased fees are uniform because 28 U.S.C. §

  1930(a)(7) mandates that any fees charged in the BA districts must be the same as those prescribed

  in (a)(6) for U.S. Trustee districts. According to the U.S. Trustee, any ultra vires failure of the

  Judicial Conference to enforce § 1930(a)(7) does not violate the Bankruptcy Clause because the

  Bankruptcy Clause requires only uniform laws, not uniform implementation.

             Contrary to the U.S. Trustee’s argument, § 1930(a)(7) is not mandatory. That subsection

  provides that in BA districts, “the Judicial Conference of the United States may require the debtor

  in a case under chapter 11 of title 11 to pay fees equal to those imposed by paragraph (6) of this

  subsection.” 37 The statute does not say that the Judicial Conference “shall” or “must” require BA

  district debtors to pay uniform fees. It says the Judicial Conference “may” require BA district

  debtors to pay uniform fees. Congress’s use of the permissive word “may” in subsection (a)(7)

  contrasts with the legislators’ use of the mandatory word “shall” six other times in § 1930(a)(1)-

  (6). 38 And in a nod to the permissive language in subsection (a)(7), the Judicial Conference did

  not require uniform fees for cases filed before October 1, 2018. As previously noted, if the Life

  Partners Chapter 11 Cases had been filed in a BA district rather than in a U.S. Trustee district, the




  2018 for any fiscal year in which the U.S. Trustee Program exercises its authority under that statute, and pursuant to
  any future extensions of that or similar authority.” U.S. Trustee Ex. N, Report of the Proceedings of the Judicial
  Conference of the United States (September 13, 2018) (the “Judicial Conference Report”), at 11-12 (emphasis added).
  37
       28 U.S.C. § 1930(a)(7) (emphasis added).
  38
    Cf. Lopez v. Davis, 531 U.S. 230, 241 (2001) (“Congress’ use of the permissive ‘may’ in § 3621(e)(2)(B) contrasts
  with the legislators’ use of a mandatory ‘shall’ in the very same section. Elsewhere in § 3621, Congress used ‘shall’
  to impose discretionless obligations . . . .”); Cisneros v. Corpus Christi Indep. Sch. Dist., 560 F.2d 190, 191 (5th Cir.
  1977) (noting that statutes under consideration used the permissive word “may” instead of the unconditional “shall”).


                                                            13
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                Entered 08/22/19 16:23:22       Page 14 of 17



  increased fees would never apply to the Life Partners Chapter 11 Cases because they were filed in

  2015.

             Second, the U.S. Trustee argues that even if there were a statutory difference in quarterly

  fees, such a difference would not violate the Bankruptcy Clause because it is rationally justified.

  Citing In re Prines, 39 the U.S. Trustee argues that any difference in bankruptcy fees is rationally

  justified because the only lack of uniformity is between districts over which the U.S. Trustees have

  authority and those over which they do not. That argument made sense in Prines but not here.

  The Prines court was reviewing Congress’s decision to make Chapter 11 debtors in U.S. Trustee

  pilot districts pay quarterly fees a year sooner than Chapter 11 debtors in non-pilot U.S. Trustee

  districts. The court concluded that Congress was rationally justified in providing that different

  treatment because Chapter 11 debtors in pilot districts began receiving U.S. Trustee supervision

  and support a year sooner than did Chapter 11 debtors in non-pilot districts. 40 In other words,

  Congress was rationally justified in (a) making Chapter 11 debtors in U.S. Trustee pilot districts

  pay for the services the U.S. Trustee was providing in those districts, while (b) not charging

  Chapter 11 debtors in non-pilot U.S. Trustee districts until they received the same supervision and

  support. The Prines court did not address the issue this Court now faces: Whether Chapter 11

  debtors that filed bankruptcy in U.S. Trustee districts before October 1, 2018 should pay

  significantly higher fees for the duration of their cases (which could last years) while Chapter 11

  debtors that filed bankruptcy in BA districts before October 1, 2018 will continue to pay the

  significantly lower fees for the duration of their cases, all for the functionally equivalent support



  39
       867 F.2d 478, 480 (8th Cir. 1989).
  40
       Prines, 867 F.2d at 485.


                                                     14
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                         Entered 08/22/19 16:23:22               Page 15 of 17



  and supervision. 41       Congress has provided no justification—rational or otherwise—for that

  different treatment.

           Third, the U.S. Trustee argues that § 1930 is not a law “on the subject of Bankruptcies”

  within the meaning of the Bankruptcy Clause, but instead is merely a judicial administration

  funding mechanism for bankruptcy matters. The Court disagrees. The Supreme Court has defined

  bankruptcy as the “‘subject of the relations between an insolvent or nonpaying or fraudulent debtor

  and his creditors, extending to his and their relief.’” 42 The fees required by § 1930 are granted

  administrative claim status in bankruptcies, so any increase or decrease in fees payable to the U.S.

  Trustee affects the amount of funds available for distribution to lower-priority creditors and the

  debtor. 43

           In addition, the Court agrees with the Ninth Circuit, which rejected the argument that the

  U.S. Trustee system is merely administrative in nature and not subject to the Bankruptcy Clause.

  Section 1930 is critical to funding the U.S. Trustees, who have “extensive discretion to appoint

  interim and successor trustees, monitor and supervise bankruptcy proceedings, examine debtors,




  41
     For this reason, the unconstitutional non-uniformity does not last for only nine months (from January 1, 2018, when
  the higher fees were assessed in U.S. Trustee districts, to October 1, 2018, when the higher fees were assessed in BA
  districts). In other words, Chapter 11 debtors in BA districts will pay the higher fees only if their cases were filed on
  or after October 1, 2018. See Judicial Conference Report, supra note 36. Chapter 11 debtors in BA districts that filed
  for bankruptcy in 2015, for example, will never have to pay the higher fees. Therefore, Chapter 11 debtors in U.S.
  Trustee districts that filed their cases before October 1, 2018 (like Life Partners did) likewise should never have to
  pay the higher fees.
  42
    Ry. Labor Executives’ Ass’n v. Gibbons, 455 U.S. 457, 466 (1982) (quoting Wright v. Union Central Life Ins. Co.,
  304 U.S. 502, 513–14 (1938)).
  43
    See 11 U.S.C. § 507(a)(2) (granting second-priority status to and any fees and charges assessed against the estate
  under chapter 123 of title 28, which includes § 1930).


                                                            15
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                       Entered 08/22/19 16:23:22               Page 16 of 17



  advise the bankruptcy courts, and even, in some circumstances, to seek dismissal of cases.” 44 This

  statute thus has an effect on the rights and liabilities of both creditors and debtors. 45

           Taken to its logical extreme, the U.S. Trustee’s argument would permit Congress to amend

  § 1930(a)(3) and (a)(6) to increase the filing fee for Chapter 11 debtors in South Dakota to $1

  million (leaving it at $1,167 in the other forty-nine states), or to increase maximum Chapter 11

  quarterly fees only for Chapter 11 debtors in Texas to $500 million, effectively killing bankruptcy

  relief in those states. The Bankruptcy Clause and Uniformity Clause would not permit such

  extreme non-uniform legislation, just as they do not permit the less extreme—but still significant—

  non-uniform legislation at issue before this Court. For all these reasons, the Court concludes that

  § 1930 is a law on the subject of bankruptcies within the meaning of the Bankruptcy Clause.

  D. Even if the 2017 Amendment is constitutionally uniform, the amendment’s application
     to cases that were filed prior to the enactment of the amendment violates the Due Process
     Clause.

           For the reasons stated in Buffets, the amendment’s possible application to cases that were

  filed prior to the enactment of the 2017 Amendment also violates the Due Process Clause. If the

  fee increase were a modest increase (or even anything close to a modest increase) as it has been in

  the past, the Court would be more inclined to agree with the U.S. Trustee that Chapter 11 debtors

  have no constitutional right to insist that quarterly fees will remain static. But Congress crossed

  the line when (as the U.S. Trustee interprets the amendment) it applied an 833% increase in



  44
    St. Angelo v. Victoria Farms, Inc., 38 F.3d 1525, 1530-31 (9th Cir. 1994) (holding that 1990 amendments to § 1930
  that excluded the BA districts from the fees charged in the U.S. Trustee districts violated the Bankruptcy Clause). The
  Ninth Circuit used the term “Uniformity Clause” for what the Court has defined as the “Bankruptcy Clause,” U.S.
  Const. art. I, § 8, cl. 4.
  45
    Id. The U.S. Trustee admits in its papers that § 1930(a)(6) quarterly fees help offset the cost of the U.S. Trustee
  program, which is “integral” to the bankruptcy system. United States Trustee’s Objection to Position Holder Trust’s
  Motion to Determine Liability for Post-Confirmation United States Trustee’s Fees and to Partially Disgorge Trustee
  Quarterly Fees Paid in 2018 with Brief in Support [ECF No. 4348] ¶¶ 35-36, at 7.
                                                           16
Case 15-40289-mxm11 Doc 4405 Filed 08/22/19                        Entered 08/22/19 16:23:22   Page 17 of 17



  maximum quarterly fees to the Life Partners Chapter 11 Cases after the creditors and parties in

  interest heavily negotiated the terms of the Plan, after the Plan was confirmed, and after the three

  successor entities under the Plan—including the PHT—were charged with monetizing the

  reorganized Debtors’ remaining assets and making distributions to creditors. “With the knowledge

  of the increased fees, future debtors may select pre-packaged plans or choose to restructure debts

  outside of bankruptcy to avoid the quarterly fees. The Reorganized Debtors in this case had no

  such opportunity.” 46 Therefore, the Court concludes that the 2017 Amendment violates the Due

  Process Clause.

                                               V.       CONCLUSION

             For the reasons stated above, the Court ORDERS as follows:

             1.       The U.S. Trustee quarterly fees applicable in these Life Partners Chapter 11 Cases

  are those fees in effect prior to the 2017 Amendment.

             2.       This contested matter is hereby converted to an adversary proceeding for the

  balance of the contested legal and factual issues. The Clerk of the Court is directed to open an

  Adversary Proceeding number for this proceeding.

             3.       Although this Order disposes of fewer than all claims of the parties, this Order is a

  final and immediately appealable order and judgment because there is no just reason for delay.



                                             ### END OF ORDER ###




  46
       In re Buffets, LLC, 597 B.R. 588, 597 (Bankr. W.D. Tex. Feb. 8, 2019).
                                                            17
